THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE "ACT"), AND MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED, PLEDGED OR
HYPOTHECATED IN THE ABSENCE OF REGISTRATION STATEMENT IN THE EFFECT WITH RESPECT
TO THE SECURITIES OF DELIVERY TO THE COMPANY OF AN OPINION OF COUSEL IN FORM AND
SUBSTANCE SATISFACTORY THE COMPANY THAT SUCH OFFER, SALE OR TRANSFER, PLEDGE OR
HYPOTHECATION IS IN COMPLIANCE WJTH THE ACT OR UNLESS SOLD IN FULL COMPLIANCE
WITH RULE 144 UNDER THE ACT.

 

CONVERTIBLE PROMISSORY NOTE

 

62,440.00 USD - Principal Amount May 22, 2013. Las Vegas, Nevada

 

FOR VALUE RECEIVED, Harmonic Energy, Inc. a Nevada corporation (the "Company"),
hereby promises to pay to the order of Seahorse Investments Ltd, located at
Trust Company Complex, Ajeltake Road, Ajeltake Island, Majuro MH96960 Marshall
Islands (the "Holder"), in accordance with the terms hereof, the principal sum
of sixty two thousand four hundred forty US dollars ($62,440.00) together with
interest thereon to the date of payment. Interest shall accrue on the
twelve-month anniversary following the date hereof at a rate equal to seven
percent (7%) per annum. The outstanding principal amount and any accrued
interest on the Note shall be due and payable in full on May 22, 2014. The
Corporation may at its option from time to time after May 22, 2013 prepay this
Note in whole or in part, including accrued interest, on not Jess than 30 days
written notice delivered to the Holder. Upon such prepayment, the Corporation
shall also pay the interest accrued on that portion of principal so prepaid to
the date of prepayment.

 

1.                        Convertible Notes. This Note maybe one or one of
several promissory notes issued pursuant to Securities and Exchange Act of 1934
("the Act"), Regulation D, Rule 506. The term "Note" refers to this Note and the
term "Convertible Notes" refers to this Note and the other promissory notes
issued pursuant to the Act. This Note is including, without limitation, the
extent to which the Convertible Notes are subordinated to other indebtedness of
the Corporation and the circumstances and procedures under which the maturity of
the Convertible Notes may be accelerated.

 

2.                        Place and Manner of Payment. All sums due under this
Note are payable not later than 5:00 P.M., East Coast time, in legal tender of
the United States of America current on the dates such sums or payments are
respectively due, in immediately available funds, without offset or setoff. All
payments in excess of $62,440.00 shall be made at the option of the Holder by
wire transfer to a bank account designated in writing to the Corporation by the
Holder not less than five days prior to the time such payment is due and, if no
such designation has been made by the Holder, by check mailed by certified or
registered mail to the address of the Holder designated in accordance with
Section l2(b). Any remittances by check shall be made on the second day prior to
the time such payment is due subject to the condition that such check may be
handled for collection in accordance with the practice of the collecting bank or
banks, and any receipt shall be void unless the amount due is actually received
by the Holder.

 

3.                        Events of Default; Consequences. In the event of the
occurrence of an Event of Default (as defined) the Holder may, declare the
entire unpaid principal balance of this Note, together with interest accrued,
immediately due and payable at the place of payment, without presentment,
protest, notice or demand, all of which are expressly waived.

 

4.                       No Setoff, Etc. The obligations of the Corporation to
pay the principal balance and interest due to the Holder shall be absolute and
unconditional and the Corporation shall make such payment without abatement,
diminution or deduction regardless of any cause or circumstances whatsoever
including, without limitation, any defense, setoff, recoupment, or counterclaim
which the Corporation may have or assert against the Holder or any other person.

 

5.                         Waiver of Presentment, Etc. The Corporation waives
presentment, demand, notice of dishonor, protest and notice of nonpayment and
protest.

 

6.                         Costs of Collection. The Corporation shall pay all
costs and expenses of collection incurred by the Holder, including reasonable
attorneys' fees.

 

7.                         Conversion.

(a)                Commencing May 22, 2013, the Holder may at any time prior to
5:00 p.m., West Coast time, on May 22, 2014, convert the principal amount of
this Note or any portion in aggregate amounts of not less than 50% of the
original principal amount outstanding under this Note on the date of its initial
issuance (unless such amount is the only amount then remaining outstanding under
this Note in which event the conversion of the remaining principal amount then
outstanding shall be permitted) into fully paid and nonassessable shares of the
Common Stock, par value $.001 per share, of the Corporation (the "Common
Stock"), at a price equal to 90% of the then current market price of the
corporations shares (the "Conversion Price") in principal amount of this Note.
Such conversion shall be effected by the surrender of this Note at the principal
office of the Corporation (or such other office or agency of the Corporation in
the continental United States as the Corporation may designate by notice in
writing to the Holder) at any time during usual business hours, together with
notice in writing that the Holder wishes to convert a portion or all of this
Note, which notice shall also state the name(s) (with addresses) and
denominations in which the certificate(s) for Common Stock shall be issued and
shall include instructions for delivery thereof. Such conversion shall be deemed
to have been effected as of the close of business on the date on which th.is
Note shall have been surrendered and such notice shall have been received , and
at such time (the "Voluntary Conversion Date") the rights of the Holder with
respect to the principal amount of the Note converted shall cease and the
person(s) in whose name(s) any certificate(s) for Common Stock are to be issued
upon such conversion shall be deemed to have become the holder or holders of
record of the shares of Common Stock represented by such certificate(s). As soon
as practicable after the Voluntary Conversion Date, the Corporation shall
deliver to, or as directed by, the Holder, certificates representing the number
of shares of Common Stock issuable by reason of such conversion registered in
such name or names and such denomination or denominations as the Holder shall
have specified, together with cash as provided in Section 10 in respect of any
fraction of a share of such stock otherwise issuable upon such conversion. The
Corporation shall also make payment to the Holder of accrued interest to the
date of conversion on the portion of the Note converted in accordance with the
manner of payment provisions of Section 2 of this Note. In each case of
conversion of this Note in part only, the Corporation shall receive and hold
this Note as a fiduciary agent of the Holder, shall endorse on this Note the
date and amount of this Note so converted, and such amount shall be deemed no
longer outstanding. Upon such endorsement, the Corporation shall promptly return
this Note to the Holder.

 

 

 



 

(b)                At any time after May 22, 2013 the Corporation shall be
entitled, after giving 20 days prior written notice to the Holder of its intent
to prepay all or any portion of this Note and receipt of notice from the Holder
with in such 20 days that be declines to accept prepayment, to compel the
conversion of this Note or such portion into fully paid and nonassessable shares
of Common Stock at the ratio and (to the extent not inconsistent with the
provisions of this subsection (b)) in the manner set forth in subsection (a) of
this Section 7. In the event the Holder shall fail to surrender this Note
together with a written notice stating the names (with addresses) and
denominations in which the certificate(s) for Common Stock shall be issued
(including instructions for delivery) on or before the tenth day after the date
of the Prepayment Notice, this Note shall be deemed to have been surrendered for
conversion on such date. The earlier of the date this Note and said written
notice are surrendered, or such tenth day after the date of the Prepayment
Notice shall be referred to for purposes of this Note as the "Mandatory
Conversion Date." Such conversion shall be deemed to have been effected as of
the close of business on the Mandatory Conversion Date, and at such time the
rights of the Holder shall cease and (i) the person(s) in whose name(s) any
certificate(s) for Common Stock are to be issued upon such conversion, or (ij)
in the event the Holder has failed to surrender this Note and the written notice
as provided, the Holder, shall be deemed to have become the holder or holders of
record of the shares of Common Stock represented by such certificate(s). As soon
as practicable after the Mandatory Conversion Date (but in no event more than
fifteen Business Days), the Corporation shall deliver to the Holder, or as
directed by the Holder if such be the case, certificates representing the number
of shares of Common Stock issuable by reason of such conversion registered in
the name of the Holder or, if such be the case, in such name or names and in
such denomination or denominations as the Holder shall have specified. The
Corporation shall make payment to the Holder of accrued interest to the date of
conversion on the converted Note in accordance with the manner of payment
provisions of Section 2 of this Note.

 

8.                         Reservation of Common Stock; Etc.

 

(a)                 The Corporation will at all times from and after this date
reserve and keep available out of its authorized but unissued shares of Common
Stock or its treasury shares, or otherwise, solely for the purpose of issuance
upon the conversion of this Note, such number of shares of Common Stock as shall
then be issuable upon the conversion of this Note. The Corporation covenants
that all shares of Common Stock which shall be so issuable shall, when issued,
be duly and validly issued, fully paid and nonassessable and free from all
taxes, liens and charges.

 

(b)                 The Corporation will not take any action which would result
in any adjustment of the number of shares of Common Stock acquirable upon
conversion of this Note if the total number of shares issuable after such action
upon conversion of this Note, together with the total number of shares of Common
Stock then outstanding, would exceed the total number of shares of Common Stock
then authorized under the Corporation's Certificate of Incorporation which are
not reserved or required to be reserved for any purpose other than the purpose
of issue upon conversion of this Note.

 

(c)                 The issuance of certificates for shares of Common Stock upon
conversion of this Note shal1 be made without charge to the Holder for any
issuance tax or other cost incurred by the Corporation in connection with such
conversion and the related issuance of shares of Common Stock.

 

(d)                 If any shares of Common Stock required to be reserved for
purposes of conversion of this Note require, before such shares may be issued
upon conversion, registration with or approval of any governmental authority
under any federal or state law (other than any registration under the Securities
Act of 1933, as then in effect, or any similar federal statute then in force, or
any state securities law, required by reason of any transfer involved in such
conversion) or listing on any domestic securities exchange, the Corporation
will, at its expense and as expeditiously as possible, use its best efforts to
cause such shares to be duly registered or approved for listing or listed on
such domestic securities exchange, as the case may be.

 

9.                        Anti-Dilution Provisions.

 

The Conversion Price shall be subject to appropriate adjustment so as to protect
the rights of Holder upon the occurrence on or after the Issue Date and prior to
the Initial Public Offering of any stock dividend, stock split, reverse stock
split, recapitalization, reclassification, merger, combination, consolidation or
other similar transaction. Upon each occurrence of any event described in the
immediately preceding sentence, the Conversion Price in effect immediately prior
to such event shall be adjusted (and any other appropriate actions shall be
taken by the Company, including, upon the occurrence of any merger, combination,
consolidation or other similar transaction, the issuance to Holder of any
securities into which this Convertible Note shall be converted by operation of
law or pursuant to the express terms of such transaction provided that such
transaction has been approved by the Board of the Company, so that Holder, upon
any Conversion, shall be entitled to receive the number of Shares or other
property, including cash or securities, that Holder would have owned or would
have been entitled to receive upon or by reason of any of the events described
above, had this Convertible Note been converted immediately prior to the date of
such event, or if such event has a record date, then the record date applicable
to such event. An adjustment made pursuant to the immediately preceding sentence
shall become effective retroactively to the close of business on the day upon
which such event is effected.

 

10.                                   Fractional Interests. The Corporation
shall not be required to issue any fractional shares of Common Stock on the
conversion of this Note. If any fraction of a share of Common Stock would be
issuable upon conversion of this Note, the Corporation shall "round-up" to the
next whole share.

 

11.                                   Voting. Nothing contained in this Note
shall be construed as conferring upon the Holder the right to vote or to consent
or to receive notice as a stockholder in respect of the meetings of stockholders
for the election of directors of the Corporation or any other matter.
Notwithstanding the foregoing, the Corporation shall mail by first class to the
Holder at the address specified in Section 12, one copy of all materials
forwarded to stockholders or filed with the Securities and Exchange Commission
by the Corporation, said mailing to be made promptly after mailing to
stockholders or filing with the Securities and Exchange Commission, as the case
may be.

 

2

 



 



12.                   Notices.

(a)                                    Any notice pursuant to this Note to be
given or made by the Holder to or upon the Corporation shall be sufficiently
given or made if sent by certified or registered mail, postage prepaid,
addressed (until another address is sent by the Corporation to the Holder) as
follows:

 

Harmonic Energy, Inc.

3rd Floor, 207 Regent Street

London, W IB 3HH

United Kingdom

 

(b)                                    Any notice pursuant to this Note to be
given or made by the Corporation to or upon the Holder shall be sufficiently
given or made if sent by certified or registered mail, postage prepaid,
addressed (until another address is sent by the Holder to the Corporation) to
the address of the Holder set forth above.

 

13.                                      Governing Law. This Note shall be
governed by and construed in accordance with the internal laws of the State of
Nevada.

 

14.                                      Register of Notes. The Corporation
shall keep at its principal office (or such other place the Corporation
reasonably designates) a register for the registration of Convertible Notes.
Each transfer of the Convertible Notes, conversion thereof into Common Stock and
payment thereunder as well as the name and address of such holder of Convertible
Notes shall be noted on the register of Convertible Notes. The register shall be
made available by the Corporation for review by the Holder or his agent during
usual business hours of the Corporation.

 

15.                                      Modification and Waiver. No
modification or waiver of any provision of this Note shall in any event be
effective unless the same shall be in writing signed by the Holder and then such
modification or waiver shall be effective only in the specific instance for the
specific purpose given. Notwithstanding the foregoing, the Board of Directors of
the Corporation, in its sole discretion, shall have the right at any time or
from time to time to decrease the Conversion Price and/or to increase the number
of shares of Common Stock issuable upon conversion of this Note. Such reduction
of the Conversion Price and/or increase in the number of shares of Common Stock
issuable upon exercise shall be effective for a period or periods to be
determined by such Board.

 

IN WITNESS WHEREOF, the parties have executed this Agreement by their duly
authorized representatives.



 



Agreed:

 

By: /s/ Authorized Signatory By: /s/ Jamie Mann Holder Jamie Mann, President and
CEO

 



3

 

